UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 20, 2012 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On February 20, 2012, General Employment Enterprises, Inc. (the “Company”) held its 2012 annual meeting of stockholders (the “Meeting”) for the purpose of electing five directors of the Company and to vote to adopt and approve the Company’s 2011 Incentive Plan. The total number of votes cast in person or by proxy at the Meeting was 16,177,419.Each director nominee was elected.Set forth below are the results of the Meeting: 1. Proposal 1.Election of Directors NOMINEE VOTES FOR VOTES WITHHELD DENNIS W. BAKER HERBERT F. IMHOFF, JR. CHARLES W. B. WARDELL III THOMAS C. WILLIAMS SALVATORE J. ZIZZA 2. Proposal 2.To Adopt and Approve the Company’s 2011 Incentive Plan VOTES FOR VOTES AGAINST ABSTAIN 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:February 23, 2012 By: /s/Jarett A. Misch Jarett A. Misch Chief Financial Officer and Treasurer 3
